DETAILED ACTION
This communication is responsive to the application, filed March 11, 2021.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on March 11, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sterngold (US 2021/0200740 A1) in view of Hartman (US 2019/0205197 A1).

As per claim 1:  A method, comprising: 
accessing, by a failure management program executing on a computer system, a failure log that includes a plurality of character strings corresponding to errors that are associated with execution of one or more batch processes; 
comparing, by the failure management program, a particular character string of the plurality of character strings to a set of character strings that are associated with respective ones of a plurality of failure categories, wherein the comparing includes determining whether particular keywords that are included in respective ones of the set of character strings are included in the particular character string; 
Sterngold discloses [0032] identifying in a plurality of log entries, one or more groups of similar log entries such that a group of similar log entries have at least one common classification.  Some solutions use log comprising text, and use pattern matching to select from the plurality of log entries a subset of logs having text that matches an identified pattern.
assigning, by the failure management program based on the comparing, a particular error corresponding to the particular character string to a particular failure category of the plurality of failure categories; 
Sterngold discloses [0032] the software program may generate a log comprising the text “error in parsing data” when reporting an error in parsing data received and when reporting another error in parsing data received in one module.  In this example the error and the other error have two distinct root causes, however some existing solutions based on pattern matching may aggregate the two logs in one group.
determining, by the failure management program, a remediation action corresponding to the particular error, wherein the remediation action is determined based on analyzing one or more errors associated with the particular failure category; and 
applying, by the failure management program, the remediation action to the particular error.  
Sterngold discloses [0032] grouping error logs and suggesting solutions based on the logs, but fails to explicitly disclose apply remediation action based on analyzing the failure category.  Hartman disclose a similar method, which further teaches [0015-0016] the error log analyzer can automatically output a corrective action or a corrective response in response to the error log analyzer identifying a predefined error having a known solution within the error log.  The corrective action can implement the software update [updating state of the error], thereby correcting the error without requiring any intervention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sterngold with that of Hartman.  One would have been motivated to 

As per claim 2:  The method of claim 1, wherein comparing the particular character string to the set of character strings comprises determining a frequency of usage of the particular keywords in the particular character string.  
Hartman discloses [0023] tokenizing the error messages can reduce an error log entry from millions of error entries to 30-50 error entry patterns.  The frequency of any given error entry pattern is determined by comparing the error pattern of each entry against each other entry and counting the number of times the error pattern is repeated.

As per claim 3:  The method of claim 1, further comprising determining, by the failure management program based on the comparing, that the particular error is associated with a same data source as at least some other error that correspond to the particular failure category.  
Sterngold discloses [0032] the software program may generate a log comprising the text “error in parsing data” when reporting an error in parsing data received and when reporting another error in parsing data received in one module.  In this example the error and the other error have two distinct root causes, however some existing solutions based on pattern matching may aggregate the two logs in one group.

As per claim 4:  The method of claim 1, further comprising determining, by the failure management program based on the comparing, that the particular error has a same job type as at least some other error that correspond to the particular failure category.  
Sterngold discloses [0032] the software program may generate a log comprising the text “error in parsing data” when reporting an error in parsing data received and when reporting another error in parsing data received in one module.  In this example the error and the other error have two distinct root causes, however some existing solutions based on pattern matching may aggregate the two logs in one group.

As per claim 5:  The method of claim 1, further comprising determining, by the failure management program based on the comparing, that the particular error is associated with a same domain as at least some other errors that correspond to the particular failure category.  
Sterngold discloses [0032] the software program may generate a log comprising the text “error in parsing data” when reporting an error in parsing data received and when reporting another error in parsing data received in one module.  In this example the error and the other error have two distinct root causes, however some existing solutions based on pattern matching may aggregate the two logs in one group.

As per claim 6:  The method of claim 1, wherein determining the remediation action includes: determining, at a first point in time, that no remediation action has been defined for the particular failure category; 
sending, by the failure management program, a notification that a remediation action has not been assigned to the particular failure category; and 
Hartman discloses [0005-0006] add tokenized log entries to a log.  The interactive log analysis allows the user to see and edit the error log file.  The interactive log analysis lets the user see that the tokenized log entries do not have a remediation action assigned to them, since the tokenized log entries do not have a matching pattern detected.
determining, at a second point in time, that the remediation action has been defined for the particular failure category.  
Hartman discloses [0006] providing an output to pass instructions to the processor in response to the pattern detection module identifying a known pattern, the instructions being operable to cause the processor to implement an error resolution.

The method of claim 1, wherein applying the remediation action to the particular error includes creating, by the failure management program, one or more child processes to perform tasks associated with the remediation action.  
Hartman discloses [0015-0016] the error log analyzer [child processes of error log analyzer] can automatically output a corrective action or a corrective response in response to the error log analyzer identifying a predefined error having a known solution within the error log.

As per claim 8:  The method of claim 1, further comprising, in response to determining that the remediation action has completed, updating, by the failure management program, a respective state of the particular error.
Hartman discloses [0015-0016] the error log analyzer can automatically output a corrective action or a corrective response in response to the error log analyzer identifying a predefined error having a known solution within the error log.  The corrective action can implement the software update [updating state of the error], thereby correcting the error without requiring any intervention.

As per claims 9-16:  Although claims 9-16 are directed towards a method claim, they are rejected under the same rationale as the method claims 1-8 above.

As per claims 17-20:  Although claims 17-20 are directed towards a medium claim, they are rejected under the same rationale as the method claims 1-8 above.

Conclusion
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114